Per Curiam.

This appeal by the State Liquor Authority is from an order of Special Term which annulled and set aside a determination denying the petitioner-respondent’s application for permission to remove his retail liquor store from an area near downtown Buffalo to a shopping center in the Town of Amherst, Erie County. The order also directed the Authority to permit the removal and approve the application.
The basis of disapproval was, ‘ ‘ The Members of the Authority determine that the proposed area is sufficiently licensed at the present time by the package stores in their present location”. Special Term found that this determination was not supported by proof. We do not quarrel with this. It is obvious, however, that the Authority had before it additional information not submitted to Special Term. The petitioner-respondent’s application for removal contains answers purportedly given to questions which are not included. Thus the answers are valueless. There is also a reference to a statement attached to the application and it is not. The application contains detailed and specific instructions to be followed by one seeking permission to remove. It is reasonable to infer that these instructions were followed, yet none of the required information is included in the papers. All information before the Authority is important to proper judicial review.
This leads us to comment on the growing tendency of the Authority to treat judicial review of its administrative acts in a cavalier, inept, and careless manner. Of this we strongly disapprove.
Special Term, in the interests of justice, should not however have directed the approval by the Authority of the application to remove in view of the patent deficiencies in the record. Therefore, in the interests of justice and as a matter of discretion, the order should be reversed and the matter remitted to the Authority for further consideration.
Williams, P. J., Bastow, Henry, Noonan and Del Vecohio, JJ., concur.
Order unanimously reversed, with costs to the petitioner-respondent against the respondent-appellant and matter remitted to the respondent-appellant for further proceedings in accordance with the opinion.